Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-2, 4-20 are pending.  Claims 15-19 are withdrawn as not reading on an elected group. 
Priority
Instant application 16216352, filed 12/11/2018 claims benefit as follows:

    PNG
    media_image1.png
    54
    336
    media_image1.png
    Greyscale
.
Response to Applicant Amendment
In the view of Applicant argument, the 103 rejection of record is withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Close art was previously made of record and overcome with argument.  As point out by Applicant the ‘257 publication does not allow for a combination of R groups as defined in the art to be an aromatic ring (ring A of the instant claims) because all the values of R as defined in the ‘257 publication would lead to saturated substituents forming a ring.  Therefore a 5 or 6 membered aromatic ring could not be formed.
Additional close art was presented in the IDS received 7/15/2022.  In the art to Padhi et al, a ruthenium complex having a ligand containing the correct aromaticity was synthesized.  However, the claim do not allow for a ruthenium complex and the publication focuses solely on ruthenium complexes.  There is no teaching or suggestion of alternative metal complexes.  Further, the utility of the publication relates to ruthenium-poly pyridyl complexes and their unique properties.  Thus, the utility is based on ruthenium complexes solely and there is no motivation to look for metals outside of ruthenium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder
Claims 1-2, 4-14 and 20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15-19, directed to the device requiring an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/22/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
	All claims allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622